Citation Nr: 1019754	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  03-05 855	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York

THE ISSUES


1.  Entitlement to an initial rating higher than 10 
percent for a low back disability - degenerative disc 
disease (DDD) and degenerative joint disease (DJD) of the 
lumbosacral spine.

2.  Entitlement to an initial compensable rating for 
associated radiculopathy of the right lower extremity.

3.  Entitlement to an initial compensable rating for 
associated radiculopathy of the left lower extremity. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran has recognized active duty service in February 
1987.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
granted service connection for a low back disability and 
assigned an initial 10 percent rating.  The Veteran appealed 
for a higher initial rating.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (indicating that, when this 
occurs, VA must consider whether to "stage" the rating to 
compensate the Veteran for times since the effective date of 
his award when his disability may have been more severe than 
at others).

In a January 2008 rating decision since issued during the 
pendency of this appeal, the RO also granted service 
connection for associated radiculopathy of the 
lower extremities and assigned initial noncompensable (i.e., 
0 percent) ratings.  In response, the Veteran filed a Notice 
of Disagreement (NOD) in April 2008 also requesting higher 
initial ratings for this associated lower extremity 
radiculopathy.  See again Fenderson, supra.

In June 2008, the Board remanded the claims to the RO via the 
Appeals Management Center (AMC) for further development and 
consideration.  Unfortunately, however, there was not 
substantial compliance with the Board's remand directives, 
requiring another remand as a matter of law.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).




REMAND

As already alluded to, in a January 2008 decision issued 
during the pendency of this appeal, the RO additionally 
service connected the associated radiculopathy of the 
Veteran's right and left lower extremities and assigned 
initial noncompensable ratings for each lower extremity.  And 
in response to that decision, he filed a timely NOD in April 
2008 to initiate an appeal to the Board for higher initial 
ratings for this additional lower extremity disability.  
See 38 C.F.R. §§ 20.201, 20.302 (2009).  See also Gallegos v. 
Principi, 283 F.3d 1309 (Fed. Cir. 2002).  And since the RO 
had not provided him a Statement of the Case (SOC) concerning 
these additional claims, the Board remanded these claims to 
the RO via the AMC in June 2008 to provide this required SOC 
and to give him an opportunity to perfect his appeal to the 
Board of these additional claims by also filing a timely 
substantive appeal (e.g., a VA Form 9 or equivalent 
statement).  See 38 C.F.R. §§ 19.29, 19.30, 20.200, 20.202, 
20.300, 20.301, 20.302, etc (2009); see also Manlincon v. 
West, 12 Vet. App. 238 (1999).

But on remand, although there is a deferred rating decision 
dated January 11, 2010 indicating a SOC was to be provided 
the Veteran in response to his NOD contesting the 0 percent 
ratings initially assigned for his lower extremity 
radiculopathy, there is no indication he was ever provided 
this necessary SOC.  There is no copy of a SOC concerning 
these claims in the file, only an SOC and supplemental SOCs 
(SSOCs) pertaining to the claim for a higher initial rating 
for the low back disability.

The Board is obligated by law to ensure the RO and AMC comply 
with its remand directives; and when this does not occur, the 
Board errs in not ensuring this compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  As the AMC/RO was directed to issue 
a SOC concerning the initiation of an appeal for higher 
initial ratings for the lower extremity radiculopathy, and a 
SOC was not issued or the Veteran given an opportunity to 
perfect an appeal to the Board concerning these additional 
claims, these claims again must be remanded.



The claim for a higher initial rating for the low back 
disability is inextricably intertwined with these other 
claims for higher initial ratings for the associated lower 
extremity radiculopathy.  So the claim concerning whether a 
higher initial rating is warrante for the low back disability 
also must be remanded to avoid piecemeal adjudication of 
claims with common parameters.  See, e.g., Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).

Accordingly, these claims are again REMANDED for the 
following additional development and consideration:

1.  If not done already, send the 
Veteran a SOC addressing his claims for 
initial compensable ratings for the 
associated radiculopathy of his lower 
extremities.  Put a copy of this SOC in 
his claims file to confirm he was 
provided this necessary document.  Give 
him an opportunity to perfect an appeal 
to the Board in response to the SOC by 
submitting a timely substantive appeal 
(e.g., a VA Form 9 or equivalent 
statement).  Advise him that these 
additional claims will not be returned 
to the Board for further appellate 
consideration unless he perfects his 
appeal of these additional issues.

2.  Return all claims to the Board 
concerning which an appeal has been 
perfected (not just initiated).

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



